913 N.E.2d 201 (2009)
In the Matter of Joseph D. BARTLETT, Respondent.
No. 79S00-0907-DI-345.
Supreme Court of Indiana.
September 11, 2009.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Facts: Based on an incident on April 23, 2009, Respondent pled guilty to two counts of operating a vehicle and causing serious bodily injury with a blood alcohol count of.08 or more, both punishable as class D felonies. He received class A misdemeanor sentences pursuant to Indiana Code § 35-38-1-1.5.
After his arrest, Respondent contacted the Judges and Lawyers Assistance Program and was referred for a substance abuse assessment. The assessor concluded that Respondent was remorseful, that he took responsibility for his actions, and that there was no evidence of repeated problematic behavior related to substance abuse or dependency.
Pursuant to Indiana Admission and Discipline Rule 23(1 l.l)(a), the Commission filed a "Notice of Guilty Finding and Request for Suspension" on July 29, 2009. On August 25, 2009, the Commission filed a verified complaint and on August 26, 2009, the parties tendered a conditional agreement.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b), which prohibits committing a criminal act that reflects adversely on honesty, trustworthiness, or fitness as a lawyer.
Discipline: The Court, having considered the submission of the parties, now APPROVES and ORDERS the following agreed discipline.
For Respondent's professional misconduct, the Court suspends Respondent from the practice of law for a period of 90 days, beginning on the date of this order, all stayed subject to completion of at least two years of probation. The *202 Court incorporates by reference the terms and conditions of probation set forth in the parties' Conditional Agreement, which include:
(1) Respondent shall have no violations of the law during his probation.
(2) If Respondent violates his probation, the Commission will petition to revoke his probation and request the stayed suspension be actively served without automatic reinstatement.
Respondent's probation shall remain in effect until it is terminated pursuant to Admission and Discipline Rule 23(17.1). The costs of this proceeding are assessed against Respondent.
With the acceptance of this conditional agreement, the Commission's "Notice of Guilty Finding and Request for Suspension" is denied as moot.
All Justices concur.